DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-11 and 13-18 are pending and have been examined in this application. Claims 12 and 22 are cancelled, and claims 19-21 are withdrawn as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 07/20/2018, 03/25/2020, 08/25/2020, and 01/13/2021 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method for feeding chicks, and Species AIII (FIG 7) and Species BI (FIG 2), directed to claims 1-11 and 13-18 in the reply filed on 11/23/2020 is acknowledged.
Claim Objections
Claim 7, 13, and 16 are objected to because of the following informalities:  
Claim 7 line 4 “till” should be –until--.
Claim 13 line 2 “selected from” should be –selected from:--
Claim 16 line 2 “coupled with crates” appears to have a word missing and should be –coupled with the crates--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 “ventilation means” and claim 11 “means for maintaining the live feed” recite the word “means” and is followed by a function but not sufficient structure to define “means”, and has been interpreted as invoking 112f. 
Claim 1 “ventilation means” has been interpreted as fans. WO 2011133022 A1 is described by applicant as being a known climate chamber in the background of the specification on page 1.  WO 2011133022 A1 describes ventilation means 50 may be fans.
Claim 11 “means for maintaining the live feed” has been interpreted as “comprises one or more selected from a grating, an edge with a sloped section, a concave section as seen from an interior of the trough, an edible enclosure that surrounds the live feed, and a trough interior 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for maintaining the live feed” in claim 13. Claim 13 fully discloses the structure which describes “means for maintaining the live feed” in order to perform the recited function of maintaining the live feed, and so therefore 35 U.S.C. 112(f) is not invoked.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 “the temperature” lacks antecedent basis.
Claim 1 line 5 “the newly hatched chicks” lacks antecedent basis. 
Claim 4 line 2 “the first 1 to 4 days” lacks antecedent basis.
Claim 4 line 4 “live feed” is unclear, and should be –the live feed— as live feed has already been recited in claim 1.
Claim 6 line 2 “the transportable climate chamber” lacks antecedent basis.
Claim 9 “wherein the climate chamber comprises a crate for accommodating a group of young chicken, like a group consisting of 40 to 100 young chicken” is unclear because the use of the term “like” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Examiner suggests omitting “like a group”.
Claim 13 line 5 “live feed” is unclear and should be –the live feed—as live feed has already been recited.
Claim 16 “the number of crates” and “crates” in plurality lack antecedent basis since claim 9 does not recite a plurality of crates or a number of crates. 
Claim 16 line 3 “live feed” is unclear and should be –the live feed—since live feed was earlier recited in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130125826 A1) to Meter in view of (US 20020069829 A1) to McMahon.
In regards to claim 1, Meter teaches a method of feeding hatched chicks in a climate chamber during a first stage of life from hatching, the method comprising; a) controlling the temperature and humidity in the climate chamber (Meter; Climate chamber 3 and [0052] describes evaporating water into the environment/humidity adjustment, [0054] explains means for controlling the temperature), b) operating a ventilation means to generate an air flow through the climate chamber (Meter; [0058] describes ventilation means 50 such as fans being used to vent the chamber), and c) supplying the newly hatched chicks with feed in the climate chamber (Meter; [0042] describes supplying feed).
Meter fails to explicitly teach the use of live feed.
	McMahon teaches the use of live feed (McMahon; mealworms/insects 17 [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meter such that it may additionally accommodate live feed. Live feed is advantageous due to it being able to attract birds to their natural feed as well as conditioning chicks to become accustomed to eating natural feed.
In regards to claim 2, Meter as modified by McMahon teaches the method according to claim 1, where the live feed comprises insects and/or worms (McMahon; mealworms/insects 17 [0005]).  
In regards to claim 3, Meter as modified by McMahon teaches the method according to claim 2, wherein the live feed comprises one or more of the group earthworms, larvae, silkworms, mealworms and combinations thereof (McMahon; comprises mealworms [0005]).
In regards to claim 4, Meter as modified by McMahon teaches the method according to claim 1, wherein the first stage of life comprises the first 1 to 4 days of life and the method further comprises; d) transferring newly hatched chicks to the climate chamber within the first 1 to 4 days of life (Meter; [0054] less than 4 days or an age of 0 or 1 days) before supplying the newly hatched chicks with live feed (Meter; [0054], and [0003] where the chicks are given feed during a brooding cycle) in the climate chamber (Meter; 3).  
In regards to claim 8, Meter as modified by McMahon teach the method according to claim 1, wherein the climate chamber (Meter; 3) comprises a climate chamber compartment (Meter; 4) and at least step c) is performed in the climate chamber compartment (Meter; where FIGs 7a and 7b demonstrate close ups of 2, 2 having feeding trough 102 and being supplied with feed in a climate chamber compartment 4).  
In regards to claim 9, Meter as modified by McMahon teach the method according to claim 1, wherein the climate chamber comprises a crate for accommodating a group of young chicken (Meter; 2), like a group consisting of 40 to 100 young chicken (Meter; 40-60 chicken [0016]) wherein the step c) comprises supplying the newly hatched chicks with live feed in the crate (Meter; [0017] and [0020]).  
In regards to claim 10, Meter as modified by McMahon teach the method according to claim 9, wherein the crate is arranged in the climate chamber compartment (Meter; shows crate 2 in climate chamber compartment 4, in climate chamber 3 see FIGs 3 and 4)
In regards to claim 11, Meter as modified by McMahon teach the method according to claim 1, wherein the climate chamber comprises one or more troughs (Meter; 102) and step c) comprises containing the live feed in the one or more troughs (Meter; comprising feed, see FIG 7b) (McMahon; troughs 20 containing live feed 17). 
Meter fails to explicitly teach wherein the one or more troughs comprises means for maintaining the live feed contained in the one or more troughs.  
McMahon teaches wherein the one or more troughs comprises means for maintaining the live feed contained in the one or more troughs (McMahon; trough 20 with sidewalls 24 to prevent 17, 19 from leaving, where it is structured with a height of 1.5 inches [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meter as modified by McMahon such that the trough’s sidewalls of Meter are tall enough to prevent feed from spilling or leaving the trough, such as the sidewall height of McMahon. This is advantageous because it prevents the waste of feed and keeps the feed contained, while providing an edge for birds to perch and access their food.
In regards to claim 13, Meter as modified by McMahon teach the method according to claim 11, wherein the means for maintaining the live feed contained in the one or more troughs comprises one or more selected from a grating, an edge with a sloped section, a concave section as seen from an interior of the trough, an edible enclosure that surrounds the live feed, and a trough interior surface having a surface structure to impede climbing of live feed out of the trough (McMahon; selected a trough interior surface having a surface structured to impede climbing of live feed out of the trough, where the trough is structured with a wall height of 1.5 inches [0006]).  
In regards to claim 14, Meter as modified by McMahon teach the method according to claim 9, wherein the crate (Meter; 2) is provided with ventilation openings (Meter; 64) on two (Meter; see FIG 6).  
In regards to claim 15, Meter as modified by McMahon teach the method according to claim 9, further comprising step i) providing a stack of a number of said crates (Meter; stack of crates [0026]).  
In regards to claim 16, Meter as modified by McMahon teach the method according to claim 9, wherein the climate chamber (Meter; 3, comprising each of 2) comprises a feed supply conduit (Meter; conduit which couples to the lower part of 102, see FIG 7a) coupled with crates (Meter; coupled to 2), in particular all of the number of crates (Meter; each crate has a connection to a conduit), and step c) comprises transport of live feed through the feed supply conduit (Meter as modified by McMahon; where Meter 7b can fill with feed and McMahon teaches the use of live feed).  
In regards to claim 17, Meter as modified by McMahon teach the method according to claim 8, wherein at least one side of the climate chamber (Meter; 3) or the at least one chamber compartment (Meter; 4) is delimited by a heat exchanger (Meter; FIG 2 see heat exchanger 1 and FIG 3 or 4 where at least one side is delimited by the exchanger).  
In regards to claim 18, Meter as modified by McMahon teach the method according to claim 17, in which the climate chamber (Meter; 3) comprises at least two of said chamber compartments (Meter; 4, see FIG 4) which are separated from one another by the heat exchanger (Meter; see FIG 4, heat exchanger 1 between each of compartment 4).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130125826 A1) to Meter as modified by (US 20020069829 A1) to McMahon as applied to claim 1 above, in further view of “The effects of the spread of hatch and interaction with delayed feed access after hatch on broiler performance until seven days of age” to Careghi.
In regards to claim 5, Meter as modified by McMahon teaches the method according to claim 1, wherein the climate chamber is transportable (Meter; [0063] where crate 2 can be moved to a conveyor belt, i.e. transportable), but Meter as modified by McMahon fail to explicitly teach the method further comprises; e) performing step c) during transport of the climate chamber.
Careghi teaches the method further comprises; e) performing step c) during transport of the climate chamber (Careghi; abstract – “adverse effects of delay in feed access can be reduced by providing a source of energy in hatching baskets or during transportation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meter as modified by McMahon such that the chicks can be fed during transport. This is advantageous because it would limit the stressors present in chickens and newly hatched chicks when being transported, as well as prevent hindered growth of the chicks.  
In regards to claim 6, Meter as modified by McMahon and Careghi teach the method according to claim 5, wherein the method comprises; f) transferring newly hatched chicks to the transportable climate chamber (Meter; [0055] “climate chamber 3, which in this case is in particular intended for rearing chicks which have just hatched.”).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130125826 A1) to Meter as modified by (US 20020069829 A1) to McMahon as applied to claim 1 above, in further view of (WO 2016039622 A1) to Smaal.
In regards to claim 7, Meter as modified by McMahon teach the method according to claim 1, wherein controlling the temperature of the climate chamber can be desirable when hatching eggs (Meter; [0057]).

Smaal teaches wherein the method further comprises before performing step c); g) arranging eggs in the climate chamber (Smaal; Abstract), and h) incubating the eggs in the climate chamber till hatching occurs (Smaal; Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meter as modified by McMahon such that it can accommodate incubating eggs in a climate chamber until hatching such as taught by Smaal. Doing so is advantageous because it prevents the need to move newly hatched chicks around from one container to another, and can instead provide easy transport between egg and rearing chamber without many interfering steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140238308 A1 to Foreman teaches a basket colony for handling poultry and transporting them.
CA 2930480 A1 to Engstrom teaches a stackable poultry cage with ventilation holes and a conduit which delivers feed to all of the troughs of each crate.
US 20100294205 A1 to Kakimi is a poultry raising system
US 4841909 A to Siciliano teaches a poultry cage with a trough that has a concave piece when viewed from inside the trough.

US 20200146264 A1 to Bruins teaches a hatcher basket with feed troughs where the feed can be a variety of different types of worms or insects.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                               /MAGDALENA TOPOLSKI/                                                                     Primary Examiner, Art Unit 3642